Citation Nr: 1024086	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  07-04 875	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to August 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2006 rating action that denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.

By decision of January 2009, the Board denied service 
connection for PTSD on the grounds that new and material 
evidence to reopen the claim had not been received.  The 
Veteran appealed the denial to the U.S. Court of Appeals for 
Veterans Claims (Court).  By January 2010 Order, the Court 
vacated that portion of the January 2009 Board decision that 
denied service connection for PTSD, and remanded the matter 
to the Board for compliance with instructions contained in a 
January 2010 Joint Motion for Partial Remand of the Appellant 
and the VA Secretary.

The issue of service connection for an acquired psychiatric 
disorder other than PTSD has been raised by the record, but 
has not been adjudicated by the RO.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the RO for appropriate action.  

The appeal is REMANDED to the RO.  The VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA, and the Court's Order, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  

February 2009 VA outpatient records indicate that the Veteran 
was awarded disability benefits from the Social Security 
Administration (SSA).  While SSA records are not controlling 
for VA determinations, they may be "pertinent" to VA 
claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when 
the VA is put on notice of the possible existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  See Murincsak; also, Lind v. 
Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds 
that the RO should obtain and associate with the claims 
folder a copy of the SSA decision awarding the Veteran 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).   

The record also reflects that outstanding VA medical records 
should be obtained. The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration 
thereof, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the 
Board finds that copies of the complete clinical records of 
mental health outpatient evaluation of the Veteran at the 
Lincoln, Nebraska VA Medical Center (VAMC) (VA NWIHS, Lincoln 
Division) from November 2009 to the present time should be 
obtained and associated with the claims folder.  As noted 
above, under 38 C.F.R. § 3.159(b), efforts to obtain Federal 
records should continue until either the records are received 
or notification is provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to readjudicating the claim on appeal.

In readjudicating the claim for service connection for PTSD 
on the basis of new and material evidence, the RO should 
address the standard of review articulated by the Court in 
Velez v. Shinseki, 23 Vet. App. 199 (2009), that, in 
determining whether new and material evidence is required to 
reopen a previously-denied claim, the focus of the analysis 
must be on whether the evidence presented truly amounts to a 
new claim based upon distinctly-diagnosed diseases, or 
whether it is evidence tending to substantiate an element of 
a previously-adjudicated matter.  Id. at 204 (citing Boggs v. 
Peake, 520 F. 3d 1330, 1337) (Fed. Cir. 2008).  If the 
evidence presented relates to a distinctly-diagnosed 
condition from that previously denied, a claimant is entitled 
to benefit from the notice and assistance procedures 
applicable to newly-filed claims without having to first 
prove that the evidence submitted is both new and material in 
nature.  Id.  The VA must broadly address compensation 
applications for psychiatric conditions as a claim for any 
mental disability that may reasonably be encompassed by 
several factors.  Clemons v. Shinseki, 23 Vet. App. 1, 5 
(2009).

In this regard, the Board notes that the additional evidence 
added to the record since the RO's March 2005 rating action 
denying service connection for PTSD includes VA medical 
records from 2005 to 2005 showing treatment of the Veteran 
for psychiatric symptoms other than PTSD, including 
depression, dysthymia, a major depressive disorder without 
psychotic features, and a personality disorder.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:
  
1.  The RO should obtain from the SSA a 
copy of the decision awarding the Veteran 
disability benefits, together with all 
medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  The RO should obtain copies of the 
complete clinical records of mental 
health outpatient evaluation of the 
Veteran at the Lincoln, Nebraska VAMC (VA 
NWIHS, Lincoln Division) from November 
2009 to the present time.  In requesting 
these records, the RO should follow the 
current procedures of 38 C.F.R. 
§ 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his attorney of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority, to include 
addressing the standard of review 
articulated in Velez, 23 Vet. App. at 
204, with respect to whether the evidence 
submitted subsequent to the March 2005 
rating action denying service connection 
for PTSD relates either to an 
unestablished fact necessary to 
substantiate the veteran's earlier claim, 
or a new claim based upon distinctly-
diagnosed diseases.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his attorney an appropriate 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response 
before the claims folder is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

